

115 HR 5234 IH: To amend the Farm Security and Rural Investment Act of 2002 to expand opportunities for algae-based research, and for other purposes.
U.S. House of Representatives
2018-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5234IN THE HOUSE OF REPRESENTATIVESMarch 8, 2018Mr. Soto introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Farm Security and Rural Investment Act of 2002 to expand opportunities for algae-based
			 research, and for other purposes.
	
 1.Expanding opportunities for algae-based researchSection 9011(a)(6)(C) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111(a)(6)(C)) is amended—
 (1)by striking clause (iv); and (2)by redesignating clauses (v) through (vii) as clauses (iv) through (vi), respectively.
			